Citation Nr: 0018165	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  97-26 832A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sinus polyps, 
postoperative, with loss of sense of smell and sense of taste 
(claimed as a sinus disorder).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to June 
1970.  It is also noted that the evidence on file reflects 
that the veteran engaged in combat while serving in the 
Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) 
from a March 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied the claim as not well grounded.  

The veteran provided testimony at a personal hearing held 
before the RO in April 1998, and at a videoconference hearing 
held before the undersigned Board Member in May 2000.  
Transcripts of both hearings are of record.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The veteran's sinuses were clinically evaluated as normal on 
his February 1968 induction examination.  At the time of this 
examination, the veteran reported that he had never 
experienced chronic or frequent colds, sinusitis, or hay 
fever.  The service medical records show that the veteran was 
hospitalized for four days in March 1968 for treatment of an 
acute upper respiratory infection.  Thereafter, he was 
treated in October 1968 for acute pharyngitis.  No further 
treatment for sinus problems is shown in the service medical 
records.  Moreover, neither the March nor the October 1968 
records reflect that the veteran's symptomatology included 
loss of the sense of smell and/or the sense of taste.  The 
veteran's sinuses were clinically evaluated as normal on a 
March 1970 Medical Evaluation Board examination.  An April 
1970 Physical Evaluation Board determined that the veteran 
was unfit for further military service due to severe 
functional impairment of the left leg.  No discharge 
examination is on file.  As an additional matter, it is noted 
that the service medical records reflect that some of the 
veteran's in-service medical treatment -  including the 
Physical Evaluation Board -  occurred at the Brooke General 
Hospital in Fort Sam Houston, Texas.

The veteran's DD Form 214 notes that he served in Vietnam 
from July to September 1968, and that he was awarded the 
Combat Infantryman Badge, among other awards and citations.

Service connection was granted for residuals of a gunshot 
wound to the left leg by a July 1970 rating decision.  
Thereafter, the record shows that the veteran had his left 
leg amputated below the knee in May 1972.  It is noted that 
this amputation was recognized as the service-connected 
disability beginning with an August 1973 rating decision.  As 
an additional matter, the Board notes that the veteran has 
been in receipt of a total rating based upon individual 
unemployability (TDIU) since October 18, 1973.

VA orthopedic examination reports from July 1971, August 
1973, April 1974, and November 1974 are on file, but contain 
no pertinent findings regarding the veteran's sinuses.  
However, at a September 1987 VA examination, the veteran 
reported, among other things, that he had a sinus problem 
most of the time, and that he could not smell or taste.  No 
clinical findings were made at this examination regarding the 
veteran's account of a sinus problem.

In a July 1996 statement, the veteran reported that he wanted 
to claim service connection for loss of the sense of smell 
and the sense of taste as secondary to military service.  In 
a subsequent statement received in September 1996, he 
reported that he wished to open a claim for his sinuses.  He 
reported that he had had this disorder for some 20 odd years; 
that he had not been able to taste or smell at all times; and 
that he had had numerous operations on his sinuses, including 
scraping off of polyps.  According to the veteran, tumors 
were first taken off in 1973 or 1974 at Fort Sam Houston, and 
that the other operation was done at the Audie Murphy VA 
Medical Center (VAMC).  

In October 1996, the RO requested medical records from the 
Temple, Texas, VAMC for the period from January 1995 to the 
present.  VA medical records were subsequently added to the 
file that covered a period from August 1994 to October 1996.  
The only pertinent findings regarding the veteran's sinuses 
were made in May 1996.  At that time, the veteran presented 
with complaints of nasal obstruction and maxillary sinus 
tenderness.  He reported a history of nasal and sinus 
polypectomy done in "SAVAH x 3" with the last time being 
more than 6 years earlier.  Further, he reported a history of 
septal (nasal) surgery done in 1989 or 1990.  While his 
breathing had improved following these surgeries, it had 
gradually worsened over the past 3 years.  Following 
examination, diagnostic impression was of allergic rhinitis.

In a March 1997 rating decision, the RO denied the veteran's 
claim of service connection for a sinus disorder as not well 
grounded.  The appellant appealed this decision to the Board.

Later in March 1997, the veteran submitted a statement 
requesting that medical records be obtained from the San 
Antonio VAMC, and that he had been treated at that facility 
for his sinus disorders from 1973 to 1991.  In a subsequent 
statement dated in December 1997, the veteran requested, 
among other things, that medical records be obtained from the 
Audie Murphy VAMC and the downtown San Antonio Clinic to 
support his sinus and loss of smell claim.

The record reflects that requests for medical records 
concerning the veteran for the period from 1969 through 1971 
were sent to the San Antonio VAMC in March and June 1998.  
The response to both requests was that the records concerning 
the veteran had been transferred to the Temple VAMC.

In June 1998, the RO requested all medical records from the 
Temple VAMC for the period from January 1997 to the present.  
VA medical records were subsequently obtained that covered a 
period from January 1997 to June 1998.  Among other things, 
records dated in January 1997 note that the veteran reported 
having polyps in the 1970s and 1980s.  It was also indicated 
that his last treatment for the polyps was at the San Antonio 
VAMC in 1990.

At both his April 1998 and May 2000 hearings, the veteran 
testified, in part, that he received treatment for his sinus 
problems, including surgery, at the San Antonio VAMC (i.e. 
Audie Murphy VAMC).  It is also noted that the veteran 
contended at his May 2000 hearing that his sinus problems 
were related to herbicide exposure while serving in Vietnam.  
A review of the evidence on file indicates that this is the 
first time the veteran raised this contention.

Based on the foregoing, the Board finds that the veteran has 
indicated the existence of pertinent post-service VA medical 
records that are not on file, nor have they been requested.  
For example, the May 1996 VA treatment record shows that the 
veteran indicated treatment at the San Antonio VAMC in the 
late 1980s, to include surgery in 1989 or 1990.  Similarly, 
the January 1997 records indicate treatment at the San 
Antonio VAMC in 1990.  Moreover, in his March 1997 statement, 
the veteran reported that he was treated at this facility 
from 1973 to 1991.  However, the March and June 1998 requests 
to the San Antonio VAMC was only for records dated from 1969 
through 1971.  Further, the requests to the Temple VAMC have 
only been for records beginning in January 1995.  In short, 
it does not appear that the RO requested VA medical records 
for the period from 1972 through 1994, nor does it appear 
that the RO followed-up on the report that VA medical records 
for the period from 1969 through 1971 would have been 
transferred to the Temple VAMC.

Pursuant to Bell v. Derwinski, 2 Vet. App. 611 (1992), VA 
medical records which are in existence are constructively of 
record and the failure of the RO or the Board to consider any 
such pertinent records might constitute clear and 
unmistakable error, even though such evidence was not 
actually in the record assembled for appellate review.  See 
also VAOPGCPREC 12-95.  In circumstances such as these, the 
Board will not speculate as to the probative value, if any, 
of VA medical records not on file.  Consequently, the Board 
concludes that a remand is necessary to obtain those records.

The Board notes that, as a general rule, it must first make a 
determination that a claim is well grounded before it can 
remand for additional development.  In Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997), cert. denied, 524 U.S. 940 
(1998), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that, under 38 U.S.C. 
§ 5107(a), VA has a duty to assist only those claimants who 
have established well-grounded (i.e., plausible) claims.  
Moreover, the United States Court of Appeals for Veterans 
Claims (Court) has held that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, 13 Vet. App. 205 (1999) (per 
curiam).  However, the Court has recognized that the law does 
require certain types of limited development prior to a 
finding of well groundedness.  These exceptions include when, 
as here, the evidence indicates the existence of pertinent VA 
medical records that are not on file.  

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should request medical records 
concerning the veteran for the period 
prior to January 1, 1995, from the San 
Antonio VAMC and the Temple VAMC, and any 
other VA medical facility which might 
have these records.

2.  After obtaining these additional VA 
medical records to the extent possible, 
and completing any additional development 
deemed necessary, the RO should 
readjudicate the issue on appeal in light 
of any additional evidence added to the 
record.  The RO's decision should reflect 
consideration of the veteran's contention 
that his sinus disorder is related to 
herbicide exposure while serving in the 
Republic of Vietnam.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case and 
an opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


